DETAILED ACTION
This action is responsive to the RCE filed 10/16/20.
Claims 1, 3-4, 6-11, 13-20 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gille et al. (US 6974452, “Gille”) in view of DeCampli (US 5571127).
Regarding claim 1, Gille teaches an electrosurgery blade (Abstract, ‘A surgical tool that can be used for both cauterizing and cutting during a surgical procedure. The 
Gille fails to teach that the non-conductive planar member has a rounded end, wherein a portion of the sharp cutting edge lies beneath the rounded end of the non-conductive planar member; and that the conductive layer extends over the rounded end. 
DeCampli teaches an analogous surgical blade (Abstract) comprising a planar member having opposite planar sides, a top, a rounded end and a sharp cutting edge located on a bottom of the planar member, wherein a portion of the sharp cutting edge lies beneath the rounded end of the planar member (Fig. 3, blade 50 has planar sides, a top, a cutting edge located at the bottom of the planar member and a rounded end overlying a portion of the cutting edge).
Since both Gille and DeCampli teach alternative blade shapes for a surgical cutting blades used to incise tissue, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known blade shape for the other in order to provide a blade shape optimized for incising tissue. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further considering that Gille already teaches providing a conductive portion along the tip edge of the blade (Fig. 3, conductive portion 17), it is the examiner’s position it would be obvious to one of ordinary skill in the art at the time that he invention was filed to provide the conductive portion 17 over the rounded end, since the rounded end is just an extension of the top edge of the cutting blade, which is already disclosed by Gille to comprise the conductive portion 17. 
Regarding claim 3, Gille further teaches another conductive layer located on the other opposing planar side of the non-conductive planar member (Fig. 3 and col. 3, lines 15-16, ‘In one configuration, as shown in FIG. 1A, the electrodes 10 are formed on both sides’; col. 3, lines 33-34, ‘The tip 1, in FIG. 3, may optionally include the electrodes 10’).
Regarding claim 4, Gille further teaches a conductive layer located on a top portion of the non-conductive layer planar member that joins the conductive layers located on the opposing planar sides of the non-conductive planar member (Fig. 3, conductive portion 17 joining electrodes 10).
Regarding claim 6,  Gille further teaches wherein the sharp cutting edge has a width that is less than half of a width of the top of the non-conductive planar member 
Regarding claim 7, Gille further teaches wherein at least a portion of the non-conductive planar member is tapered from a top of the non-conductive planar member to the bottom of the non-conductive planar member (Fig. 3, face 6 tapers into edge 4).
Regarding claim 9, Gille further teaches a conductive shaft connected, to an end of the non-conductive-planar member located opposite the sharp cutting edge such that the conductive layer is in communication with the conductive shaft (Fig. 4, contact electrode 130, and fig. 6).
Regarding claim 10, Gille further teaches wherein said non-conductive planar member comprises a ceramic (Col. 3, lines 35-36, ‘tip 1 may formed from any combination of material listed in Table 1’; e.g. silicon carbide is a ceramic).
Regarding claim 11, Gille teaches an electrosurgery blade (Abstract, ‘A surgical tool that can be used for both cauterizing and cutting during a surgical procedure. The surgical tool may include a tip having an edge for cutting and electrodes formed at or near the edge for cauterizing’) comprising: a non-conductive planar member (Col. 3, lines 28-32, ‘tip 1 may be formed form diamond’) having opposite planar sides having opposing elongated top and bottom edges, an angled sharp cutting edge extending upward from the opposing elongated bottom edges (Fig. 3), and a rounded end extending downwards from the opposing elongated top edges (Gille has previously been modified in view of DeCampli to include a rounded end; see DeCampli, fig. 3, scalpel blade 50 which has a rounded end which extends downward); and a conductive layer located on each of the opposite planar sides (Fig. 3 and col. 3, lines 15-16, ‘In one  .

Claims 8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gille and DeCampli, as applied to claims 1, 3-4, 6-7 and 9-11, above, and further in view of Stasz et al. (US 4862890, “Stasz”).
Regarding claims 8 and 13, Gille, as modified, fails to teach wherein a portion of the conductive layer forms a closed loop having an open interior through which the non-conductive opposing planar side is exposed; or wherein the conductive layer forms a first closed generally triangular shaped loop portion having an open interior through which one of the non-conductive opposite planar sides is exposed wherein the first closed generally triangular shaped loop portion of the conductive layer lies adjacent to the angled sharp cutting edge of the non-conductive planar member without covering the non-conductive angled sharp cutting edge,
Stasz teaches an analogous metallized pattern for an electrosurgical blade in which a conductive layer forms first closed generally triangular shaped loop portion (Fig. 6, looped conductor 34-35) having an open interior through which one of the non-conductive opposite planar sides is exposed (Fig. 6, ceramic 10 is exposed in the center of loop conductor 34-35) wherein the first closed generally triangular shaped, loop portion of the conductive layer lies adjacent to the angled cutting edge of the non-conductive planar member (Fig. 6, the looped conductors 34-35 are located adjacent tangled cutting edge) without covering the non-conductive angled sharp cutting edge (Col. 1, lines 4346, ‘working edge which is free of metallization and which maintains a predetermined spacing between the conductive patterns on the opposed side surfaces of the blank’).
Stasz further teaches that the disclosed loop pattern reduces the overall capacitance of the blade and thus the energy wasted in the delivery of the power to the load (Col. 1, lines 60-63). 
Therefore, in view of Stasz, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Gille, as modified, by modifying the electrodes 10 to comprise loop portions in the manner disclosed by Stasz in order to reduce the total capacitance of the blade thereby reducing the power wasted during energy delivery to the load, as taught by Stasz. 
Regarding claim 14, Gille, as modified, further teaches wherein the conductive layer further comprises a first rectangular shaped portion extending from the first, closed generally triangular shaped loop portion (Gille has previously been modified in view of Stasz to provide electrodes 10 with triangular loop portions; see Stasz, figs. 5-6, loop 
Regarding claim 15, Gille, as modified, further teaches wherein the conductive layer further forms a second closed generally triangular shaped loop portion having an open interior through which the other non-conductive opposite planar side is exposed (Gille has previously been modified in view of Stasz to provide both electrodes 10 with the loop portions, as disclosed by Stasz; see Stasz, fig. 5, loop conductors 34-35); wherein the second closed generally triangular shaped loop portion of the conductive layer lies adjacent to the angled sharp cutting edge of the non-conductive planar member (See Stasz, fig. 6, the looped conductors 34-35 are located adjacent tangled cutting edge) without covering the non-conductive angled sharp cutting edge (See Stasz, col. 1, lines 4346, ‘working edge which is free of metallization and which maintains a predetermined spacing between the conductive patterns on the opposed side surfaces of the blank’).
Regarding claim 16, Gille, as modified, further teaches wherein the conductive layer further comprises a second rectangular shaped portion extending from the second .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US 10,507,053 (Claim 1-17, hereinafter ‘053)/US 10,512,500 
In order to illustrate the conflict between the application claims and patent claims, the following is a comparison between application claim 17 and claim 1 of the ‘095 patent, with underlined portions highlighting the differences between the claims. 
As see from the comparison below, claim 1 of ‘095 teaches substantially all the limitations of application claim 17 except certain aspects related to the geometry of the non-conductive planar member and cutting edge. However, these features are seen to be obvious over Gille, as illustrated, above. 

Application claim 17
Claim 1 of ‘095 (claim limitations are rearranged to better correspond with application claim limitations)







a non-conductive planar member having opposite planar sides and a sharp angled cutting edge located on a bottom of the non-conductive planar member wherein at least a portion of the non-conductive planar member is tapered from a top of the non-conductive planar member to the sharp angled cutting edge on the bottom of the non-conductive planar member;

a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot contained therein wherein the slot is positioned over at least a portion of the conductive layer.

a handpiece member with a channel having first and second ends;a first non-conductive hollow tube contained within the channel; a hollow telescopic member having first and second ends wherein the second end of the hollow telescopic member is contained within the handpiece member; a second non-conductive hollow tube telescopically engaged with the first non-conductive hollow tube wherein the second non-conductive hollow tube is contained within the hollow telescopic member; and

 

an electrosurgery blade assembly positioned within the first end of the hollow telescopic member wherein the electrosurgery blade assembly includes a non-conductive planar member having opposing planar sides with opposing elongated edges and a sharp cutting end, 





a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot contained therein wherein the slot is positioned over at least a portion of the conductive layer and 

the second non-conductive hollow tube of the monopolar telescopic electrosurgery pencil is connected to the non-conductive tube member of the electrosurgery blade assembly. 


Claim 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending applications 15/147730 (claims 10-14)/15/909326 (claims 18-19)  in view of Gille.
In order to illustrate the conflict between the different application claims, the following is a comparison between application claim 17 and claim 10 of 15/147730 (‘730), with underlined portions highlighting the differences between the claims. 
As see from the comparison below, claim 10 of ‘730 teaches substantially all the limitations of application claim 17 except certain aspects related to the geometry of the non-conductive planar member and cutting edge. However, these features are seen to be obvious over Gille, as illustrated, above. 


Application claim 17
Claim 10 of ‘730 (claim limitations are rearranged to better correspond with application claim limitations)
angled cutting edge located on a bottom of the non-conductive planar member wherein at least a portion of the non-conductive planar member is tapered from a top of the non-conductive planar member to the sharp angled cutting edge on the bottom of the non-conductive planar member;
a conductive layer located on at least one of the opposing planar sides of the non-conductive planar member such that the conductive layer lies adjacent to the non-conductive sharp angled cutting edge; and
a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot contained therein wherein the slot is positioned over at least a portion of the conductive layer.

a non-conductive planar member having opposite planar sides with opposing elongated edges and a cutting tip;



a conductive layer located on at least one side of the  opposite planar sides wherein the conductive layer lies adjacent to at least one of the opposing elongated edges of the non-conductive planar member; and
a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot contained therein wherein the slot is positioned over at least a portion of the conductive layer such that the slot is in communication with the conductive layer.



Further, the remaining applications present similar conflicts with the claims of the instant application. Therefore, claims 17-20 are likewise rejected over these claims.


Response to Arguments
Applicant’s arguments, see “Remarks”, filed 10/16/20, with respect to the rejection(s) of claim(s) under 1, 3-4, 6-11, 13-16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeCampli and Stasz.
Applicant's arguments filed 10/16/20 with respect the rejection of claims 17-20 under non-statutory double patenting have been fully considered but they are not persuasive. 
Applicant argues:
Claims 17-21 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application 15/450011 (claims 13-14 and 15), 15/648553 (claims 11 and 14), 15/909326 (claims 18-19) and 15/649429 (claims 1 and 9) in view of Gille. The Examiner contends that the identified claims in the copending applications teach substantially all the limitations of application claim 17 except certain aspects related to the geometry of the non-conductive planar member and cutting edge. The Examiner then contends that these features are seen to be obvious over Gille as set forth previously in the Examiner’s Office Action. Applicant respectfully traverses this rejection and herein reincorporates by reference Applicant’s above set forth arguments which address the non-obviousness of Applicant’s pending claims in view of Gille.

The examiner does not find these argument persuasive since, the previous arguments related to Gille were based on claim limitations in claims 1 and 11 which are not present in claim 17. Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794